

EXHIBIT 10.1




Amendment No. 1 To
January 31, 2006 Executive Agreement


This amendment (the “Amendment”) to the January 31, 2006 Executive Agreement
(the “Agreement”) is executed effective as of August 1, 2006 by and between
NYFIX, INC. a Delaware corporation with its principal office at 100 Wall Street,
New York, New York, 10005, and Mark R. Hahn, residing at [Home Address omitted],
Connecticut (hereinafter “Executive”).



1.  
“June 30, 2006” in Section 4(a) is changed to “August 1, 2006, or such later
date not later than September 30, 2006 as mutually agreeable to the Company and
Executive (the ‘Section 4(a) Expiration Date’).”




2.  
“June 30, 2006” in Sections 4(d), 10(e), 10(f) and 10(g) is changed to “the
Section 4(a) Expiration Date”.




3.  
A new Section 19 is added as follows:




19.  
Applicability of January 31, 2006 Agreement Until

Effectiveness of First Amendment


The parties agree that the terms and conditions of the current Agreement, dated
January 31, 2006, apply to the period from July 1, 2006 to July 31, 2006.



20.  
All other provisions of the Agreement remain in full force and effect.



NYFIX, INC.
 
EXECUTIVE
           
By:
/s/ Steven R. Vigliotti
 
/s/
Mark R. Hahn
 
Authorized Signature
   
Mark R. Hahn
 
Steven R. Vigliotti
           
Its: Chief Financial Officer
         


